Lupiano, J. P., and Sullivan, J., dissent in part in a memorandum by Sullivan, J., as follows:
I would affirm the judgment. Defendant has now been convicted of six felonies in two different States within a span of two and one-half years. He was convicted in Montana of forgery, and while he could have received 10 years the court sentenced him to two years’ probation on condition that he make restitution. He failed to make restitution. Two months after being placed on probation he was arrested for, and subsequently convicted of, burglary and was sentenced to State prison. He was also found guilty in Montana of a violation of probation on specifications which included attempted robbery and possession of a stolen .22 caliber firearm. He was paroled after five months. In this proceeding, defendant has been found guilty of four robberies committed during a spree in the Co-op City housing development. All his victims were either teenagers or women working alone in stores. During the commission of these crimes he either demonstrated, or threatened the use of, a gun. Defendant has displayed a callous and dangerous indifference to the rights of others by his criminal history. It is obvious that he has not been deterred by his previous convictions, for which he received remarkably lenient punishment. He is not deserving of any further leniency. Accordingly, I find no abuse of discretion by Trial Term in its sentence. Indeed, it acted quite judiciously in isolating this defendant for the protection of society for an extended period of time.